We have no occasion to inquire whether the town of Lebanon, prosecuting this suit in the name of the state, can legally except to the rulings of the referee, for we are of opinion that the evidence excepted to was competent. The sufficiency of the application to the court in 1837 was a matter for the court then to consider. The regularity of those proceedings, after the lapse of forty years, is not open to examination. The same is true of the commissioner's report in 1837, and of the acceptance thereof establishing the rates of toll; also, of the return made by the corporation in 1842. The question tried before the referee was, whether equity and good conscience required the forfeiture of the defendants' charter; and, as bearing on this question, evidence of the receipts, expenses, and cost of the bridge since the last return made in 1842, and evidence as to the way the bridge had been managed, how far it had accommodated the public wants, how far it was necessary to meet the future wants of the public, and how much the proprietors had received and expended, was pertinent, and properly received. In this view, the fact that the statements presented by the defendants to the referee did not contain all the information required by their charter presented no legal reason for their exclusion.
Although the corporation has been guilty of gross neglect in not making the returns required by its charter, yet the facts laid before us do not, we think, furnish sufficient reasons why a forfeiture of the charter should be decreed upon the first application therefor. What might be the result in case of a second application we are not called upon to decide. The statements of receipts and expenses laid before the referee show the necessity of a revision of the tariff of tolls; and the matter being now before the court, a referee will be appointed to hear and report what revision is necessary in order that the receipts may not exceed the limit fixed by the charter.
The neglect of the corporation to hold its annual meetings does not operate to dissolve the corporation. Provision is made by Gen. St., c. 133, ss. 15, 16, whereby the organization may be continued.
Case discharged.
STANLEY, ALLEN and CLARK, JJ., did not sit.